Case 7:18-cv-06045-CS Document 30 Filed 11/08/18 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

JEFFREY PRUCELL and ANDREA L.
PURCELL, husband and wife, as individuals, in
pro per, Civil Action No. 18-cv-6045

Plaintiffs, Hon. Cathy Seibel

vs. DECLARATION OF SHERI JENKINS
IN SUPPORT OF SALLIE MAE

NAVIENT SOLUTIONS, LLC; SALLIE BANK’S MOTION TO COMPEL
MAE; and DOES 1-10, ARBITRATION

Defendants.

 

 

DECLARATION OF SHERI JENKINS

I, Sheri Jenkins, declare and state as follows:

I. I am over twenty-one (21) years of age, and am competent to make this
Declaration. J am employed by Sallie Mae Bank (“SMB”), and my current title is Director—
Office of the Customer Advocate. J make this Declaration based upon personal knowledge and
my review of SMB’s records.

2. Attached as Exhibit A to my Declaration are true and correct copies of the
applications and Promissory Notes executed by Plaintiffs Andrea L. Purcell and Jeffrey Purcell
as either the borrower or the co-signer for six educational loans issued by SMB.

3. Each Promissory Note was signed or cosigned by either Andrea L. Purcell or

Jeffrey Purcell, as follows:

a. Loan Application ending in 1306 & the corresponding Promissory
Note cosigned by Plaintiff Jeffrey Purcell on May 12, 2014, for the
loan issued to Grace Purcell (“Promissory Note 1”);

b. Loan Application ending in 1306 & the corresponding Promissory
Note signed by Plaintiff Andrea L. Purcell as the primary borrower

4852-4786-2384.1
Case 7:18-cv-06045-CS Document 30 Filed 11/08/18 Page 2 of 3

on August 1, 2014, and cosigned by Plaintiff Jeffrey Purcell on
August 2, 2014 (“Promissory Note 2”);

c. Loan Application ending in 1502 & the corresponding Promissory
Note signed by Plaintiff Andrea L. Purcell as the primary borrower
on April 13, 2015 (“Promissory Note 3”);

d. Loan Application ending in 8076-01 & the corresponding
Promissory Note cosigned by Plaintiff Andrea L. Purcell on July 9,
2015, for the loan issued to Grace Purcell (“Promissory Note 4”);

e. Loan Application ending in 8045-01 & the corresponding
Promissory Note cosigned by Plaintiff Andrea L. Purcell on
November 29, 2015, for the loan issued to Grace Purcell
(“Promissory Note 5’); and

f. Loan Application ending in 5010-01 & the corresponding
Promissory Note cosigned by Plaintiff Andrea L. Purcell on
August 3, 2016, for the loan issued to Grace Purcell (“Promissory
Note 6”).

4, In the ordinary course of business, SMB maintains a central, computerized
student loan database. The database contains a file for each of the student loans SMB originates
or services. Any correspondence or documentation that SMB sends or receives in connection
with any individual student loan is promptly recorded in that database.

5. Accordingly, SMB’s files would reflect if SMB had received from Plaintiffs, at
any time, a rejection notice pursuant to the terms of the Arbitration Agreements contained in
each of the above-referenced Promissory Notes.

6. I have reviewed the database and examined the above-referenced student loans
signed or co-signed by the two Plaintiffs in this case. SMB has no record of having received any
such rejection notice from either of the two Plaintiffs in this case.

7. I declare under penalty of perjury of the laws of the United States of America that

the foregoing is true and correct.

4852-4786-2384. 1
Case 7:18-cv-06045-CS Document 30 Filed 11/08/18 Page 3 of 3

Dated this2/ day of August, 2018

nkins

Sa
feakins

4852-4786-2384.1
